DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gudikov (RU 2018901 C1) in view of Michaelis (US 20210141385 A1)
	Regarding claim 1, Gudikov teaches A pipelayer machine comprising: ([0001] The invention relates to the field of laying work in the construction of pipelines and can be used on pipelayers operating as part of the insulating-laying columns of machines.)
determine that a difference between the first distance and the predetermined distance is outside of a predetermined tolerance range; and ([0012] Let us consider the case when L < Lset, i.e. distance is less than the specified distance. [0013] Now consider the case when L > Lset, i.e. the distance is greater than the specified distance.)
modify output of the propulsion system based at least in part on determining that the difference is outside of the predetermined tolerance range, wherein modifying the output of the propulsion system causes acceleration or deceleration of the pipelayer machine.  ([0012] The drum 4 rotates through a certain angle in the direction of winding the cable 3. This angle is measured by the rotation angle sensor 5 . In this case, the voltage ΔU > 0, and upon reaching a certain value, the relay element 9 is activated, which sends a command to the actuator 14 of the pipelayer stroke drive, and the pipelayer 2 stops. As a result of stopping the pipelayer 2 and continuing the movement of the pipelayer 1, the distance between the machines increases. [0013] In this case, the voltage ΔU < 0, and upon reaching its value of a certain value, the relay element 8 is activated. In this case, the output voltage of the relay element 8 is reduced from a certain value Umax to the value Umin, which is supplied to the input of the voltage-to-current converter 10.)
Gudikov does not expressly disclose but Michaelis discloses a propulsion system; (Fig. 1 drive unit 7)
a ranging system; and (Fig. 1 [0042] The environment recording unit 6 includes numerous different sensors in the exemplary embodiment, which can record environment data in a vehicle's environment. The sensors are not shown in detail herein, and include, for example, a camera and other optical sensors, radar, lidar, and ultrasonic sensors, and an interface to an external server, by means of which it is possible to communicate with an external service for providing data regarding the vehicle's environment recorded by other devices.)
a controller in communication with the propulsion system and the ranging system, the controller being configured to: (Fig. 1 environment recording unit 6 and drive unit 7 coupled to control unit 5)
receive a predetermined distance that the pipelayer machine is to maintain between the pipelayer machine and an adjacent pipelayer machine; ([0050] In the case shown in FIG. 2B, a user has touched the touchscreen 2…The selection object 36 includes three selection options 33, 34, 35. [0052] When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance.)
determine, via the ranging system, a first distance between the pipelayer machine and the adjacent pipelayer machine; ([0052] After actuating the selection option 34, “speed,” another operating object is generated (not shown in the drawing), based on which the user can enter a new speed, or in which the user can adjust the automatic driving function, resulting in a faster or slower target speed for the automatic driving function. When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance. Other driving maneuvers and adjustment parameters can also be, additionally or alternatively, included in the selection object 36.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 2, Gudikov does not expressly disclose but Michaelis discloses The pipelayer machine according to claim 1, wherein the ranging system includes one or more non-contact sensors.  (Fig. 1 [0042] The environment recording unit 6 includes numerous different sensors in the exemplary embodiment, which can record environment data in a vehicle's environment. The sensors are not shown in detail herein, and include, for example, a camera and other optical sensors, radar, lidar, and ultrasonic sensors, and an interface to an external server, by means of which it is possible to communicate with an external service for providing data regarding the vehicle's environment recorded by other devices.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 3, Gudikov does not expressly disclose but Michaelis discloses The pipelayer machine according to claim 2, wherein the one or more non- contact sensors include at least one of a RADAR sensor, a LIDAR sensor, a SONAR sensor, a camera, a GPS, a machine-to-machine communication device, or a UTS device.  (Fig. 1 [0042] The environment recording unit 6 includes numerous different sensors in the exemplary embodiment, which can record environment data in a vehicle's environment. The sensors are not shown in detail herein, and include, for example, a camera and other optical sensors, radar, lidar, and ultrasonic sensors, and an interface to an external server, by means of which it is possible to communicate with an external service for providing data regarding the vehicle's environment recorded by other devices.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 4, Gudikov does not expressly disclose but Michaelis discloses The pipelayer machine according to claim 1, further comprising an electronic device in communication with the controller (Fig. 1 [0042] The vehicle 1 includes a control unit 5. [0043] The touchscreen 2 includes a display unit 3 and an input unit 4.), the electronic device having a display that provides a user interface, wherein the predetermined distance is received as input from a user via the user interface.  ([0052] After actuating the selection option 34, “speed,” another operating object is generated (not shown in the drawing), based on which the user can enter a new speed, or in which the user can adjust the automatic driving function, resulting in a faster or slower target speed for the automatic driving function. When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance. Other driving maneuvers and adjustment parameters can also be, additionally or alternatively, included in the selection object 36.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 5, Gudikov teaches The pipelayer machine according to claim 1, wherein the first distance is greater than the predetermined tolerance range and the controller is further configured to:  L&H Reference: C190-0097US ([0013] Now consider the case when L > Lset, i.e. the distance is greater than the specified distance) Caterpillar Reference: 19-0903-73424--25—
modify the output of the propulsion system to reduce the first distance between the pipelayer machine and the adjacent pipelayer machine; ([0013] In this case, the voltage ΔU < 0, and upon reaching its value of a certain value, the relay element 8 is activated. In this case, the output voltage of the relay element 8 is reduced from a certain value Umax to the value Umin, which is supplied to the input of the voltage-to-current converter 10.)
determine whether the second distance is within the predetermined tolerance range; and ([0012] Let us consider the case when L < Lset, i.e. distance is less than the specified distance. [0013] Now consider the case when L > Lset, i.e. the distance is greater than the specified distance.)
modify the output of the propulsion system to maintain the second distance between the pipelayer machine and the adjacent pipelayer machine based at least in part on determining that the second distance is within the predetermined tolerance range.   ([0012] The drum 4 rotates through a certain angle in the direction of winding the cable 3. This angle is measured by the rotation angle sensor 5 . In this case, the voltage ΔU > 0, and upon reaching a certain value, the relay element 9 is activated, which sends a command to the actuator 14 of the pipelayer stroke drive, and the pipelayer 2 stops. As a result of stopping the pipelayer 2 and continuing the movement of the pipelayer 1, the distance between the machines increases. [0013] In this case, the voltage ΔU < 0, and upon reaching its value of a certain value, the relay element 8 is activated. In this case, the output voltage of the relay element 8 is reduced from a certain value Umax to the value Umin, which is supplied to the input of the voltage-to-current converter 10.)
Gudikov does not expressly disclose but Michaelis discloses determine a second distance between the pipelayer machine and the adjacent pipelayer machine; ([0052] After actuating the selection option 34, “speed,” another operating object is generated (not shown in the drawing), based on which the user can enter a new speed, or in which the user can adjust the automatic driving function, resulting in a faster or slower target speed for the automatic driving function. When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance. Other driving maneuvers and adjustment parameters can also be, additionally or alternatively, included in the selection object 36.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 6, Gudikov teaches The pipelayer machine according to claim 1, wherein the first distance is less than the predetermined distance and the controller is further configured to: ([0012] Let us consider the case when L < Lset, i.e. distance is less than the specified distance.)
modify the output of the propulsion system to increase the first distance between the pipelayer machine and the adjacent pipelayer machine; ([0012] The drum 4 rotates through a certain angle in the direction of winding the cable 3. This angle is measured by the rotation angle sensor 5 . In this case, the voltage ΔU > 0, and upon reaching a certain value, the relay element 9 is activated, which sends a command to the actuator 14 of the pipelayer stroke drive, and the pipelayer 2 stops. As a result of stopping the pipelayer 2 and continuing the movement of the pipelayer 1, the distance between the machines increases.)
determine whether the third distance is within the predetermined tolerance range; and ([0012] Let us consider the case when L < Lset, i.e. distance is less than the specified distance. [0013] Now consider the case when L > Lset, i.e. the distance is greater than the specified distance.)
modify the output of the propulsion system to maintain the third distance between the pipelayer machine and the adjacent pipelayer machine based at least in part on determining that the third distance is within the predetermined tolerance range.  ([0012] The drum 4 rotates through a certain angle in the direction of winding the cable 3. This angle is measured by the rotation angle sensor 5 . In this case, the voltage ΔU > 0, and upon reaching a certain value, the relay element 9 is activated, which sends a command to the actuator 14 of the pipelayer stroke drive, and the pipelayer 2 stops. As a result of stopping the pipelayer 2 and continuing the movement of the pipelayer 1, the distance between the machines increases. [0013] In this case, the voltage ΔU < 0, and upon reaching its value of a certain value, the relay element 8 is activated. In this case, the output voltage of the relay element 8 is reduced from a certain value Umax to the value Umin, which is supplied to the input of the voltage-to-current converter 10.)
Gudikov does not expressly disclose but Michaelis discloses determine a third distance between the pipelayer machine and the adjacent pipelayer machine; ([0052] After actuating the selection option 34, “speed,” another operating object is generated (not shown in the drawing), based on which the user can enter a new speed, or in which the user can adjust the automatic driving function, resulting in a faster or slower target speed for the automatic driving function. When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance. Other driving maneuvers and adjustment parameters can also be, additionally or alternatively, included in the selection object 36.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 7, Gudikov does not expressly disclose but Michaelis discloses The pipelayer machine according to claim 1, further comprising one or more operator controls in communication with the controller (Fig. 1 a steering unit 8), the one or more operator controls configured to control navigation of the pipelayer machine ([0048] The display also includes buttons 27 with symbols representing the various user inputs. These are: calling up a navigation function and/or a function for activating an automatic driving function for a specific route, inputting a driving maneuver, and selecting a driving profile.), wherein the controller is further configured to: (control unit 5)
receive, via the one or more operator controls, navigational input from an operator to control movement of the pipelayer machine; ([0006] An aspect of the present disclosure is therefore to create a method and a system of the types described above, in which the user of a vehicle can quickly and easily influence and control the functioning of an automatic driving function.)
determine whether the navigational input is within override parameters; and ([0008]  Intervention in an automatic driving function can also take place very quickly, because a direct actuation can be achieved via the operating object and the selection objection. )
cause output that is commensurate with the navigational input based on determining that the navigational input is within override parameters, wherein the output modifies the output of the propulsion system.  ([0008]  Intervention in an automatic driving function can also take place very quickly, because a direct actuation can be achieved via the operating object and the selection objection. This may increase the safety in operating the automatic driving function. This also may give the user greater trust in the automatic driving function because there are clear interaction possibilities, and the data in the system can be presented such that they can be readily understood.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 8, Gudikov teaches The pipelayer machine according to claim 7, wherein the controller is further configured to:  L&H Reference: C190-0097US Caterpillar Reference: 19-0903-73424--26—
determine, via the ranging system, whether the first distance between the pipelayer machine and the adjacent pipelayer machine is within an override tolerance range of the predetermined distance; ([0012] Let us consider the case when L < Lset, i.e. distance is less than the specified distance. [0013] Now consider the case when L > Lset, i.e. the distance is greater than the specified distance.)
modify the output of the propulsion system based on determining that the first distance is outside the override tolerance range of the predetermined distance.  ([0012] The drum 4 rotates through a certain angle in the direction of winding the cable 3. This angle is measured by the rotation angle sensor 5 . In this case, the voltage ΔU > 0, and upon reaching a certain value, the relay element 9 is activated, which sends a command to the actuator 14 of the pipelayer stroke drive, and the pipelayer 2 stops. As a result of stopping the pipelayer 2 and continuing the movement of the pipelayer 1, the distance between the machines increases. [0013] In this case, the voltage ΔU < 0, and upon reaching its value of a certain value, the relay element 8 is activated. In this case, the output voltage of the relay element 8 is reduced from a certain value Umax to the value Umin, which is supplied to the input of the voltage-to-current converter 10.)
Gudikov does not expressly disclose but Michaelis discloses cease output of the navigational input based on determining that the first distance is outside of the override tolerance range of the predetermined distance; and ([0008]  Intervention in an automatic driving function can also take place very quickly, because a direct actuation can be achieved via the operating object and the selection objection. This may increase the safety in operating the automatic driving function. This also may give the user greater trust in the automatic driving function because there are clear interaction possibilities, and the data in the system can be presented such that they can be readily understood.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 9, Gudikov teaches A method of automatically regulating distance between a pipelayer machine and at least one adjacent pipelayer machine, the method comprising: ([0001] The invention relates to the field of laying work in the construction of pipelines and can be used on pipelayers operating as part of the insulating-laying columns of machines. [0004] The purpose of the invention is to improve the accuracy of regulating the distance between pipelayers)
determining whether the first distance is within an acceptable range of the predetermined distance; and ([0012] Let us consider the case when L < Lset, i.e. distance is less than the specified distance. [0013] Now consider the case when L > Lset, i.e. the distance is greater than the specified distance.)
modifying, via a controller of the pipelayer machine, output of a propulsion system of the pipelayer machine to adjust a position of the pipelayer machine relative to the adjacent pipelayer machine.  ([0012] The drum 4 rotates through a certain angle in the direction of winding the cable 3. This angle is measured by the rotation angle sensor 5 . In this case, the voltage ΔU > 0, and upon reaching a certain value, the relay element 9 is activated, which sends a command to the actuator 14 of the pipelayer stroke drive, and the pipelayer 2 stops. As a result of stopping the pipelayer 2 and continuing the movement of the pipelayer 1, the distance between the machines increases. [0013] In this case, the voltage ΔU < 0, and upon reaching its value of a certain value, the relay element 8 is activated. In this case, the output voltage of the relay element 8 is reduced from a certain value Umax to the value Umin, which is supplied to the input of the voltage-to-current converter 10.)
Gudikov does not expressly disclose but Michaelis discloses receiving input from an operator of the pipelayer machine indicating a predetermined distance that the pipelayer machine is to maintain between the pipelayer machine and the adjacent pipelayer machine; ([0050] In the case shown in FIG. 2B, a user has touched the touchscreen 2…The selection object 36 includes three selection options 33, 34, 35. [0052] When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance.)
determining, via one or more sensors of the pipelayer machine, a first distance between the pipelayer machine and the adjacent pipelayer machine; (Fig. 1 [0042] The environment recording unit 6 includes numerous different sensors in the exemplary embodiment, which can record environment data in a vehicle's environment. The sensors are not shown in detail herein, and include, for example, a camera and other optical sensors, radar, lidar, and ultrasonic sensors, and an interface to an external server, by means of which it is possible to communicate with an external service for providing data regarding the vehicle's environment recorded by other devices. [0052] After actuating the selection option 34, “speed,” another operating object is generated (not shown in the drawing), based on which the user can enter a new speed, or in which the user can adjust the automatic driving function, resulting in a faster or slower target speed for the automatic driving function. When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance. Other driving maneuvers and adjustment parameters can also be, additionally or alternatively, included in the selection object 36.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 10, Gudikov does not expressly disclose but Michaelis discloses The method according to claim 9, wherein the controller is a first controller and the adjacent pipelayer machine includes a second controller, the first controller and the second controller being communicatively coupled to one another.  ([0055] If the user actuates the touchscreen 2 in the proximity of the other selection option 39 (“message to”), an input option is shown, by means of which the user can send a message to the leading vehicle, or to its driver, in particular a text message)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 11, Gudikov does not expressly disclose but Michaelis discloses The method according to claim 9, wherein the one or more sensors of the pipelayer machine include one or more non-contact sensors.  (Fig. 1 [0042] The environment recording unit 6 includes numerous different sensors in the exemplary embodiment, which can record environment data in a vehicle's environment. The sensors are not shown in detail herein, and include, for example, a camera and other optical sensors, radar, lidar, and ultrasonic sensors, and an interface to an external server, by means of which it is possible to communicate with an external service for providing data regarding the vehicle's environment recorded by other devices.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function
Regarding claim 12, Gudikov does not expressly disclose but Michaelis discloses The method according to claim 9, wherein the pipelayer machine and the adjacent pipelayer machine are traveling in a first direction and modifying the output of the propulsion system accelerates or decelerates the pipelayer machine relative to the first direction.  (Fig. 2A)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function
Regarding claim 15, Gudikov teaches A pipelayer machine comprising: ([0001] The invention relates to the field of laying work in the construction of pipelines and can be used on pipelayers operating as part of the insulating-laying columns of machines.)
determine whether the first distance is within an acceptable range of the predetermined distance; and ([0012] Let us consider the case when L < Lset, i.e. distance is less than the specified distance. [0013] Now consider the case when L > Lset, i.e. the distance is greater than the specified distance.)
cause, via the controller, the pipelayer machine to navigate in order to adjust a position of the pipelayer machine relative to the adjacent pipelayer machine based at least in part on determining that the first distance is outside of the acceptable range of the predetermined distance.   ([0012] The drum 4 rotates through a certain angle in the direction of winding the cable 3. This angle is measured by the rotation angle sensor 5 . In this case, the voltage ΔU > 0, and upon reaching a certain value, the relay element 9 is activated, which sends a command to the actuator 14 of the pipelayer stroke drive, and the pipelayer 2 stops. As a result of stopping the pipelayer 2 and continuing the movement of the pipelayer 1, the distance between the machines increases. [0013] In this case, the voltage ΔU < 0, and upon reaching its value of a certain value, the relay element 8 is activated. In this case, the output voltage of the relay element 8 is reduced from a certain value Umax to the value Umin, which is supplied to the input of the voltage-to-current converter 10.)
Gudikov does not expressly disclose but Michaelis discloses a propulsion system; (Fig. 1 drive unit 7)
an electronic device having a user interface; ([0050] In the case shown in FIG. 2B, a user has touched the touchscreen 2)
one or more sensors; and (Fig. 1 [0042] The environment recording unit 6 includes numerous different sensors in the exemplary embodiment, which can record environment data in a vehicle's environment. The sensors are not shown in detail herein, and include, for example, a camera and other optical sensors, radar, lidar, and ultrasonic sensors, and an interface to an external server, by means of which it is possible to communicate with an external service for providing data regarding the vehicle's environment recorded by other devices.)
a controller in communication with the propulsion system, the user interface, and the one or more sensors, the controller being configured to: (Fig. 1 environment recording unit 6, touchscreen 2, and drive unit 7 coupled to control unit 5)
receive, via the user interface, a predetermined distance that the pipelayer machine is to maintain between the pipelayer machine and an adjacent pipelayer machine; ([0050] In the case shown in FIG. 2B, a user has touched the touchscreen 2…The selection object 36 includes three selection options 33, 34, 35. [0052] When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance.)
determine, via the one or more sensors, a first distance between the pipelayer machine and the adjacent pipelayer machine; ([0052] After actuating the selection option 34, “speed,” another operating object is generated (not shown in the drawing), based on which the user can enter a new speed, or in which the user can adjust the automatic driving function, resulting in a faster or slower target speed for the automatic driving function. When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance. Other driving maneuvers and adjustment parameters can also be, additionally or alternatively, included in the selection object 36.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function
Regarding claim 16, Gudikov does not expressly disclose but Michaelis discloses The pipelayer machine according to claim 15, wherein causing the pipelayer machine to navigate includes modifying a speed of an engine of the propulsion system, modifying a speed of a transmission of the propulsion system, or changing a gear of the transmission in order to accelerate or decelerate the pipelayer machine.  ([0052] After actuating the selection option 34, “speed,” another operating object is generated (not shown in the drawing), based on which the user can enter a new speed, or in which the user can adjust the automatic driving function, resulting in a faster or slower target speed for the automatic driving function. When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance. Other driving maneuvers and adjustment parameters can also be, additionally or alternatively, included in the selection object 36.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 17, Gudikov does not expressly disclose but Michaelis discloses The pipelayer machine according to claim 15, wherein the one or more sensors include one or more non-contact sensors and the first distance is determined via the one or more non-contact sensors.  (Fig. 1 [0042] The environment recording unit 6 includes numerous different sensors in the exemplary embodiment, which can record environment data in a vehicle's environment. The sensors are not shown in detail herein, and include, for example, a camera and other optical sensors, radar, lidar, and ultrasonic sensors, and an interface to an external server, by means of which it is possible to communicate with an external service for providing data regarding the vehicle's environment recorded by other devices.)
Regarding claim 19, Gudikov does not expressly disclose but Michaelis discloses The pipelayer machine according to claim 15, wherein the user interface includes a visual representation of the first distance and the predetermined distance.  (Fig. 2B)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 20, Gudikov teaches The pipelayer machine according to claim 15, determine that the second distance is outside of the acceptable range of the predetermined distance; and ([0012] Let us consider the case when L < Lset, i.e. distance is less than the specified distance. [0013] Now consider the case when L > Lset, i.e. the distance is greater than the specified distance.)
resume regulating distance between the pipelayer machine and the adjacent pipelayer machine based on determining that the second distance is outside of the acceptable range. ([0012] The drum 4 rotates through a certain angle in the direction of winding the cable 3. This angle is measured by the rotation angle sensor 5 . In this case, the voltage ΔU > 0, and upon reaching a certain value, the relay element 9 is activated, which sends a command to the actuator 14 of the pipelayer stroke drive, and the pipelayer 2 stops. As a result of stopping the pipelayer 2 and continuing the movement of the pipelayer 1, the distance between the machines increases. [0013] In this case, the voltage ΔU < 0, and upon reaching its value of a certain value, the relay element 8 is activated. In this case, the output voltage of the relay element 8 is reduced from a certain value Umax to the value Umin, which is supplied to the input of the voltage-to-current converter 10.)
Gudikov does not expressly disclose but Michaelis discloses further comprising one or more operator controls to control operation of the pipelayer machine (Fig. 1 a steering unit 8), wherein the controller is further configured to: 
receive, via the one or more operator controls, input data from the operator to control operation of the pipelayer machine; ([0006] An aspect of the present disclosure is therefore to create a method and a system of the types described above, in which the user of a vehicle can quickly and easily influence and control the functioning of an automatic driving function.)
determine whether the input data is within override parameters; ([0008]  Intervention in an automatic driving function can also take place very quickly, because a direct actuation can be achieved via the operating object and the selection objection. )
modify output of the propulsion system commensurate with the input data received from the one or more operator controls; ([0050] In the case shown in FIG. 2B, a user has touched the touchscreen 2…The selection object 36 includes three selection options 33, 34, 35. [0052] When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance.)
determine, via the one or more sensors, that a second distance between the pipelayer machine and the adjacent pipelayer machine; ([0052] After actuating the selection option 34, “speed,” another operating object is generated (not shown in the drawing), based on which the user can enter a new speed, or in which the user can adjust the automatic driving function, resulting in a faster or slower target speed for the automatic driving function. When the selection option 35, “distance,” is actuated, an input option is shown, similar to that for speed described above, in which the intended distance to other road users, in particular in front of the ego vehicle, can be adjusted, such that the automatic driving function ensures that the ego vehicle maintains a certain safety distance. Other driving maneuvers and adjustment parameters can also be, additionally or alternatively, included in the selection object 36.)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Claims 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gudikov (RU 2018901 C1) in view of Michaelis (US 20210141385 A1) in further view of Chundrlik (US 5014200 A)
Regarding claim 13, Gudikov does not expressly disclose but Chundrlik discloses The method according to claim 9, further comprising:  L&H Reference: C190-0097US Caterpillar Reference: 19-0903-73424--27—
determining that modifying the output of the propulsion system of the pipelayer machine does not adjust the position of the pipelayer machine relative to the adjacent pipelayer machine; and (Col 5 Lines 60-65 The distance DD represents the distance to be maintained between the source and target vehicles 10 and 12 via control of the speed of the source vehicle 10 limited by the set speed VD established via the steps 32 through 38 of FIG. 3.)
sending a notification to an electronic device associated with the operator of the pipelayer machine, the notification including a warning indicating that the pipelayer machine is unable to maintain the predetermined distance with the adjacent pipelayer machine, wherein the notification includes at least one of an audio notification or a visual notification.  (Col 5 Lines 66-68 – Col 6 Lines 1-4 The audible alert 26 is energized when the distance DA between the source and target vehicles 10 and 12 is less than or equal to the computed alert distance at step 48. When this condition is sensed at step 52, an alert is issued at step 54. However, when the distance DA is greater than Dalert, the audible alert 26 is de-energized at step 56.)
In this way, the system of Chundrlik includes An adaptive cruise system for a vehicle maintains a desired selected operator-set speed in the absence of a detected preceding target vehicle and adjusts the vehicle speed when a target vehicle is detected to maintain a following distance that is set by the vehicle operator. Like Gudikov, Chundrlik is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Chundrlik since doing so would enhance the system by determining driver reaction term may be modified by the vehicle operator to adjust the trailing distance.
Regarding claim 14, Gudikov does not expressly disclose but Michaelis discloses The method according to claim 13, wherein the controller sends the notification to the adjacent pipelayer machine.   ([0055] If the user actuates the touchscreen 2 in the proximity of the other selection option 39 (“message to”), an input option is shown, by means of which the user can send a message to the leading vehicle, or to its driver, in particular a text message)
In this way, the system of Michaelis includes techniques for operating an automatic driving function in a vehicle. Like Gudikov, Michaelis is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Michaelis since doing so would enhance the system by allowing the user of a vehicle to quickly and easily influence and control the functioning of an automatic driving function. 
Regarding claim 18, Gudikov does not expressly disclose but Chundrlik discloses The pipelayer machine according to claim 15, wherein the controller is further configured to: 
send a notification to the user interface indicating that the first distance is outside of the acceptable range of the predetermined distance, the notification including at least one of audio data or image data.  (Col 5 Lines 66-68 – Col 6 Lines 1-4 The audible alert 26 is energized when the distance DA between the source and target vehicles 10 and 12 is less than or equal to the computed alert distance at step 48. When this condition is sensed at step 52, an alert is issued at step 54. However, when the distance DA is greater than Dalert, the audible alert 26 is de-energized at step 56.)
In this way, the system of Chundrlik includes An adaptive cruise system for a vehicle maintains a desired selected operator-set speed in the absence of a detected preceding target vehicle and adjusts the vehicle speed when a target vehicle is detected to maintain a following distance that is set by the vehicle operator. Like Gudikov, Chundrlik is concerned with distance between vehicles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to apply Gudikov with the teachings of Chundrlik since doing so would enhance the system by determining driver reaction term may be modified by the vehicle operator to adjust the trailing distance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664